UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARL R. SCHMEICHEL,

                                               Plaintiff,
                                                                        Case # 16-CV-410-FPG
v.
                                                                        DECISION AND ORDER

INSTALLED BUILDING PRODUCTS, LLC, et al.,


                                               Defendants.


                                        INTRODUCTION

       Plaintiff Carl R. Schmeichel brings suit for disability discrimination against Defendants

MIG Building Systems and Installed Building Products, LLC—his former employer and its parent

company, respectively. He alleges that Defendants terminated him from employment because of

his disability or, alternatively, because they regarded him as disabled, in violation of the Americans

with Disabilities Act (“ADA”) and the New York State Human Rights Law (“NYSHRL”). ECF

No. 21. Before the Court are four motions. Plaintiff has filed a motion for partial summary

judgment on the issue of liability. ECF No. 28. Defendants have filed three motions: a motion for

summary judgment and two motions to strike certain documents on which Plaintiff relies for

purposes of summary judgment. See ECF Nos. 27, 40, 42. The Court resolves all of these motions

in this order.    For the following reasons, Defendants’ motion for summary judgment is

GRANTED, Plaintiff’s motion for partial summary judgment is DENIED, and Defendants’

motions to strike are DENIED AS MOOT.




                                                  1
                                      LEGAL STANDARD

       Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

                                         BACKGROUND

       One of the disputes between the parties concerns which evidence the Court should consider

in evaluating the motions for summary judgment. Defendants primarily rely on Plaintiff’s

deposition testimony to argue that judgment as a matter of law in their favor is appropriate, while

Plaintiff contends that his affidavits demonstrate that he is entitled to partial summary judgment.

Defendants counter that Plaintiff’s affidavits should be stricken under the sham affidavit rule,

given their inconsistency with Plaintiff’s deposition testimony. Defendants also move to strike

other evidence on which Plaintiff relies.

       Rather than resolving these disputes at the outset, the Court will begin by setting forth the

operative statement of facts for purposes of summary judgment. Consistent with the standard of

review, the Court bases this narrative on the parties’ stipulations and the undisputed facts, and,

where there are factual disputes, the Court views the disputed facts in the light most favorable to



                                                  2
Plaintiff and draws all reasonable inferences in Plaintiff’s favor. 1 See Smolen v. Wilkinson, No.

11-CV-6001, 2013 WL 5417099, at *1 (W.D.N.Y. Sept. 26, 2013).

        Defendants provide services in the construction and home-maintenance markets, including

the installation of gutters, home insulation, and shower doors, mirrors, and shelving. Defendants

do not dispute that they are subject to the ADA and the NYSHRL. See ECF No. 38 ¶ 3; see also

Parker v. Mack, No. 09-CV-1049A, 2010 WL 11507368, at *2 n.4 (W.D.N.Y. Jan. 4, 2010). In

November 2007, Defendants hired Plaintiff as an insulation installer. Plaintiff worked out of

MIG’s location in Sanborn, NY, and his supervisor was Mark Palmer.

        Some discussion regarding Defendants’ employment practices is necessary. Although an

employee might be given a particular job title—for example, “insulation installer”—employees

were not limited to performing work exclusively within that division or department. Rather,

employees would work in one primary department, and would work in others when “their divisions

were slow.” ECF No. 35 ¶ 29; see also ECF No. 44-1 at 60. Consequently, “it was common

practice for [i]nstallers to be assigned to a variety of duties irrespective of their formal job titles.”

ECF No. 28-1 ¶ 8.

        During the timeframe relevant to this case, Plaintiff’s primary job was the installation of

shower doors, shelving, and mirrors—referred to as “SDSM installation.” See ECF No. 27-2 ¶ 2;

ECF No. 37 ¶ 2. But like other employees, Plaintiff “worked in other divisions when shower

doors, mirror[s] and shelving were slow.” ECF No. 37 ¶ 2. Plaintiff identifies five activities that

were part of his training in SDSM installation: ordering, measuring, receiving, fabricating, and


1
  Generally, when cross-motions for summary judgment are filed, the court “must consider each motion
independently of the other and, when evaluating each, the court must consider the facts in the light most
favorable to the non-moving party.” Physicians Comm. for Responsible Medicine v. Leavitt, 331 F. Supp.
2d 204, 206 (S.D.N.Y. 2004). However, because the Court concludes that Defendants are entitled to
judgment as a matter of law even considering the facts in the light most favorable to Plaintiff, it need not
engage in a separate analysis.

                                                     3
installation. ECF No. 27-4 at 12. Ordering is the process of buying glass, shower-door kits, and

other materials necessary for the project. Measuring involves visiting a job site and taking

measurements to determine the correct size for the items. Receiving entails collecting ordered

items, taking inventory, and placing items in the correct receiving bay. Fabricating is the process

of assembling the item to be installed and then loading it onto the truck for delivery and installation.

As for installation, Plaintiff learned about the different kinds of showers and how to install each

kind. Plaintiff estimates that he spent “[a]t least” half of his three-month training learning about

installation, with fabrication being the “next longest” area of training. ECF No. 44-1 at 9.

       The lifting requirements of SDSM installation are of central relevance to this case. The

parties agree that SDSM installation is a “physically demanding” job. ECF No. 27-2 ¶ 3; ECF No.

37 ¶ 3. The process of lifting an item onto the truck for delivery, as well as unloading the truck

and installing it at the jobsite, involves heavy lifting, and would typically involve one or two

employees. See ECF No. 35 ¶ 3; ECF No. 44-1 at 6, 10, 16. The number of employees involved

would depend on the nature of the job. If a shower door was very heavy, or was lightweight but

“awkward” in design, two workers would be assigned to the job. ECF No. 44-1 at 12; see ECF

No. 28-13 ¶ 26. If there were multiple installations to be performed on a single day, Plaintiff

would work with another employee. ECF No. 35 ¶ 3(d). Plaintiff also asserts that “if there were

workers who were not needed to perform other duties, they would be assigned to a job that might

otherwise be performed by fewer people.” ECF No. 28-13 ¶ 26. Plaintiff testified that he worked

with another person on “at least half, if not more” of SDSM installation jobs. ECF No. 44-1 at 10.

Regarding weight, “shower door[] installations can weigh between 50 and 100+ pounds,” and

“most individual panels [that Plaintiff] installed weighed between 20 and 50 pounds.” ECF No.

35 ¶ 3(c).



                                                   4
       In December 2013, Plaintiff sustained injuries at work when he fell off a 16-foot ladder,

including a compression fracture to a rib and to his vertebrae. Plaintiff did not return to work until

January 28, 2014. Plaintiff’s physician recommended certain work restrictions for Plaintiff upon

his return: Plaintiff could perform sedentary consultation work for two to four hours per day and

up to two days per week. Defendants placed Plaintiff on “transitional duty work,” the purpose of

which was to “assist [Plaintiff] in building [his] physical capacities to return to [his] usual

position.”    ECF No. 27-4 at 104. A letter that Defendants sent in conjunction with this

reassignment states expressly that “[t]he tasks involved in this [transitional duty work] are only

temporary in nature and are not a permanent re-assignment.” Id.

       Over the course of the next months, as Plaintiff’s medical restrictions lessened, Defendants

modified his tasks to conform to those restrictions. From January to April 2014, Plaintiff

supervised and trained others, ordered materials, and did “whatever [he] was physically capable

of doing.” ECF 27-4 at 36. His hours steadily increased during that period. Id. at 38.

       In May 2014, Plaintiff’s restrictions were further reduced, in that he was only limited to no

prolonged standing or sitting greater than 30-90 minutes at a time, and no lifting greater than 15

pounds “at patient’s discretion.” Id. at 112. At that time, Plaintiff began to assist with SDSM

installations. Specifically, another employee would “do[] the physical” portions of the installation,

and Plaintiff would perform “the remaining” tasks. Id. at 77. By October 2014, Plaintiff’s work

restrictions permitted him to stand for at most 30 minutes at a time, sit for at most 30-90 minutes

at a time, and lift no greater than 15-20 pounds. ECF No. 27-4 at 120. Plaintiff claims that the

restrictions he was under in October 2014 remained in effect until his termination, and that

“Defendants were aware that [those] restrictions . . . remained in effect . . . and were likely to be




                                                  5
permanent.” 2 ECF No. 35 ¶ 10. During this latter period of 2014, Plaintiff performed a variety of

tasks in his transitional role: he assisted with SDSM and insulation installations, supervised and

trained other installers, acted as a salesperson, performed air-seal jobs, installed wire and melamine

shelving, performed blower-door tests, and helped to install and repair gutters. ECF No. 28-13 ¶

20. Plaintiff performed these duties until his termination.

        On January 29, 2015, Plaintiff met with his physician. In preparation for a medical

procedure, Plaintiff’s physician placed him under a new set of medical restrictions: he could not

lift over 20 pounds, he could not twist or turn, he could not sit or stand for more than 30-90 minutes

at a time, and he could not bend to cause pain. Plaintiff provided these restrictions to Defendants

on February 3. The next day, Palmer terminated Plaintiff, for the stated reason of “job inability to

perform.” ECF No. 28-1 ¶ 51; ECF No. 38 ¶ 51.

        Plaintiff brought this action in May 2016. He raises four claims: (1) an ADA disability

discrimination claim; (2) an ADA “regarded as” disability discrimination claim; (3) a NYSHRL

disability discrimination claim; and (4) a NYSHRL “regarded as” disability discrimination claim. 3

                                               DISCUSSION

        As noted above, before the Court are four motions. Substantively, Defendants move for

summary judgment on all claims, and Plaintiff moves for partial summary judgment on the issue

of liability as to all claims. Defendants have also filed two motions to strike certain evidence




2
  In a November 2014 email, one of Defendants’ employees summarizes certain work restrictions for
Plaintiff that another physician prescribed. See ECF No. 28-9 at 2. These restrictions provide slightly
different lifting limitations than those set forth in his October 2014 work restrictions: Plaintiff may not lift
more than 30-35 pounds and can frequently lift 15-18 pounds. See id. The Court does not consider the
distinction material, and regardless, in January 2015, Plaintiff’s physician imposed a lifting restriction of
no more than 20 pounds.
3
 Although Plaintiff mistakenly references Title VII when discussing the federal claims in his amended
complaint, it is clear that he intends to bring those claims under the ADA. See ECF No. 21 ¶ 1.

                                                       6
submitted by Plaintiff in connection with the motions for summary judgment. The Court will

address the motions to strike before proceeding to the merits.

  I.   Defendants’ Motions to Strike

       Defendants move to strike five items—Plaintiff’s May and June 2018 affidavits,

Defendants’ payroll records, and two spreadsheets that Plaintiff created based on Defendants’

payroll records. Defendants argue that the affidavits should be stricken primarily because they

violate the sham affidavit rule. They contend that the payroll records and spreadsheets should be

stricken because these documents have not been properly authenticated by a witness with personal

knowledge of their contents. The Court concludes that it need not resolve these motions.

       Plaintiff’s affidavits list a variety of facts that could be construed as inconsistent with his

deposition testimony. For that reason, Defendants move to strike the affidavits under the sham

affidavit rule. See Brown v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001) (“[F]actual allegations

that might otherwise defeat a motion for summary judgment will not be permitted to do so when

they are made for the first time in the plaintiff’s affidavit opposing summary judgment and that

affidavit contradicts [his] own prior deposition testimony.”). In response to the motions to strike,

Plaintiff clarified the facts set forth in his affidavit, cross-referencing those facts with his

deposition testimony to demonstrate their consistency. This is helpful, as much of the dispute over

these affidavits can be traced to the ambiguity of the allegations contained therein.

       For example, Plaintiff states in one of his affidavits that “[b]y October of 2014, I was able

to perform the essential functions of my job with accommodations.” ECF No. 28-13 ¶ 17.

Defendants contend this statement contradicts his deposition testimony that he never returned to

his original duties. See ECF No. 27-4 at 30. But Plaintiff clarifies that his statement merely reflects

“his contention that the modification of his duties pursuant to which he was working at the time of



                                                  7
his discharge was a reasonable accommodation of his disability.” ECF No. 48 at 8. This is an

appropriate argument, and it is one the Court addresses below. Similarly, Defendants take issue

with Plaintiff’s claim that “[o]n most large jobs, multiple people would assist in loading [shower-

door panels] . . . onto [the] truck prior to installation.” ECF No. 35 ¶ 3(b). This could indeed be

read to contradict Plaintiff’s prior testimony that loading materials onto the truck was a one-person

job. See ECF No. 44-1 at 6. But again, Plaintiff clarifies that this statement means only that when

multiple installers were assigned to a job, Plaintiff would receive assistance in loading, as opposed

to a broader contention that loading was never a one-person job. See ECF No. 48 at 2-3.

       In any case, having reviewed the relevant materials, the Court concludes that it need not

definitively determine whether Plaintiff’s affidavits violate the sham affidavit rule. This is

because, even considering those affidavits (as clarified in Plaintiff’s responses to the motions to

strike), Defendants are still entitled to judgment as a matter of law. Accordingly, the Court has

incorporated the facts from Plaintiff’s affidavits into the operative statement of facts.

       As for the payroll records and spreadsheets, that evidence does not suffice to create a

genuine issue of material fact on the dispositive questions. At most, such evidence is cumulative

of other evidence Plaintiff presents. Therefore, the Court need not determine whether it should be

stricken. Defendants’ motions to strike are denied as moot. See Francis v. Wyckoff Heights Med.

Ctr., 177 F. Supp. 3d 754, 778 (E.D.N.Y. 2016) (denying as moot motion to strike, where

defendants were entitled to summary judgment even considering the disputed evidence). Given

this conclusion, the Court declines to award expenses or attorney’s fees to Defendants under

Federal Rule of Civil Procedure 56(h).




                                                  8
 II.   Parties’ Motions for Summary Judgment

       Defendants move for summary judgment on all claims, arguing, among other things, that

Plaintiff cannot show that he was qualified to perform the essential functions of his job with or

without reasonable accommodation. Plaintiff responds that, by October 2014, he could perform,

and was performing, the essential functions of his job with reasonable accommodations. Plaintiff

asserts that he is entitled to partial summary judgment on the issue of liability as to all claims.

Alternatively, Plaintiff argues that there are genuine issues of material fact that preclude summary

judgment. See ECF No. 46 at 10.

       “Claims alleging disability discrimination in violation of the ADA are subject to the

burden-shifting analysis originally established by the Supreme Court in McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).” McMillan v. City of New York,

711 F.3d 120, 125 (2d Cir. 2013) (quotation omitted). Accordingly,

       [t]o establish a prima facie case under the ADA, a plaintiff must show by a
       preponderance of the evidence that: (1) his employer is subject to the ADA; (2) he
       was disabled within the meaning of the ADA; (3) he was otherwise qualified to
       perform the essential functions of his job, with or without reasonable
       accommodation; and (4) he suffered adverse employment action because of his
       disability.

Id. (quotation omitted). At issue here is the third element—whether Plaintiff was qualified to

perform the essential functions of his position with or without reasonable accommodation. All

four of Plaintiff’s claims share this essential element. See Noll v. Int’l Bus. Machs. Corp., 787

F.3d 89, 94 (2d Cir. 2015) (“A claim of disability discrimination under the New York State Human

Rights Law . . . is governed by the same legal standards as govern federal ADA claims.” (quotation

omitted)); Jacobsen v. New York City Health & Hosps. Corp., 11 N.E.3d 159, 166 (N.Y. 2014).

       Consideration of the third element proceeds in a step-by-step analysis. The first step is to

determine the essential functions of the plaintiff’s job. “Although a court will give considerable


                                                 9
deference to an employer’s determination as to what functions are essential, there are a number of

relevant factors that may influence a court’s ultimate conclusion as to a position’s essential

functions.” McMillan, 711 F.3d at 126. These include “the employer’s judgment, written job

descriptions, the amount of time spent on the job performing the function, the mention of the

function in a collective bargaining agreement, the work experience of past employees in the

position, and the work experience of current employees in similar positions.” Id. (citing Stone v.

City of Mt. Vernon, 118 F.3d 92, 97 (2d Cir. 1997)). A court “must conduct a fact-specific inquiry

into both the employer’s description of a job and how the job is actually performed in practice,”

and normally “no one listed factor will be dispositive.” Id. (internal quotation marks omitted).

The applicable regulations define “essential functions” to mean “the fundamental job duties of the

employment position,” as opposed to the “marginal functions of the position.” 29 C.F.R. §

1630.2(n)(1); see also id. § 1630.2(n)(2), (3) (listing factors to consider).

       Next, “[a]fter the essential functions of the position are determined, the plaintiff must

demonstrate that he or she could have performed these functions, with or without reasonable

accommodation, at the time of the termination or discipline.” McMillan, 711 F.3d at 127. “This

burden is not heavy: It is enough for the plaintiff to suggest the existence of a plausible

accommodation, the costs of which, facially, do not clearly exceed its benefits.” Id. (internal

quotation marks omitted). “‘Reasonable accommodations’ may include adjustments to work

schedules or other job restructuring.” Id. (quoting 45 C.F.R. § 84.12(b)). “Of course, a reasonable

accommodation can never involve the elimination of an essential function of a job.” Id. (internal

quotation marks and brackets omitted).




                                                  10
       Finally, “[i]f a plaintiff suggests plausible accommodations, the burden of proof shifts to

the defendant to demonstrate that such accommodations would present undue hardships and would

therefore be unreasonable.” Id. at 128.

           a. Essential Functions of Plaintiff’s Job

       Before delving into the essential functions of Plaintiff’s job, it is necessary to clarify what

Plaintiff’s job was. While the parties agree that Plaintiff’s job title was “insulation installer,” they

also agree that his primary job during the relevant timeframe was SDSM installation. See ECF

No. 27-2 ¶¶ 1, 2; ECF No. 37 ¶¶ 1, 2. In addition, as Plaintiff explains the practice, although

employees were assigned to a primary division, they could be assigned work in other divisions if

their primary divisions were slow. See ECF No. 37 ¶ 2; see also ECF No. 28-13 ¶ 4; ECF No. 35

¶¶ 29-30; ECF No. 46 at 4. During his employment, Plaintiff took advantage of this practice by

“cross-training” and performing work in multiple divisions. ECF No. 35 ¶¶ 29-30. Accordingly,

notwithstanding his initial job title, the Court understands Plaintiff’s job at the time of his injury

to have involved a primary assignment in SDSM installation, as well as secondary assignments in

other divisions. With that understanding, the Court proceeds with its analysis.

       The first step is to determine the essential functions of Plaintiff’s job, which requires

evaluation of the essential functions of his primary assignment: SDSM installation. At issue here

is whether heavy lifting is an essential function of an SDSM installer’s job.

       Defendants assert that heavy lifting is an essential function of the SDSM installer position.

Only when a shower door weighed greater than seventy-five pounds—which amounts to

approximately 5% of installations—would a second installer provide assistance. Plaintiff appears

to suggest that, to the contrary, heavy lifting was not always necessary. This is because on most

days, he worked with another installer who would assist in lifting the materials. A second installer



                                                  11
would provide assistance not only if a shower door was particularly heavy, but also if there were

multiple installations to be performed on one day, if the shower door was awkward in design, or if

there were other installers available who were not needed to perform other duties.

       The record clearly establishes that an essential function of an SDSM installer’s position is

to lift heavy items, with or without assistance.        Mark Palmer’s declarations demonstrate

Defendants’ judgment that heavy lifting is an essential function. See ECF No. 27-4 at 167; ECF

No. 43-2 ¶ 4; see also McMillan, 711 F.3d at 126. And Plaintiff’s own deposition testimony and

affidavits show that, in practice, heavy lifting is a necessary task in SDSM installation—both when

fabricating and loading items for transportation, and when unloading and installing items at the

job site. In terms of weight, Plaintiff estimates that “most individual panels [he] installed weighed

between 20 and 50 pounds.” ECF No. 35 ¶ 3(c). Similarly, at his deposition, Plaintiff estimated

that a framed shower-door panel weighs between twenty and thirty pounds, and that glass shower

doors could weigh between “50 to 100-something pounds per piece of glass.” ECF No. 44-1 at

11.

       Furthermore, heavy lifting is an essential function for every SDSM installer, even if more

than one installer is assigned to a job. An SDSM installation job would typically involve one or

two employees. See ECF No. 44-1 at 16. Based on Plaintiff’s affidavits and deposition testimony,

there are four circumstances in which a second installer would be assigned to an installation job:

(1) there are multiple jobs to be performed on a particular day; (2) the item to be installed is

excessively heavy; (3) the item to be installed is awkward in design; and (4) there are extra

installers available because they are “not needed to perform other duties.” ECF No. 28-13 ¶ 26.

Plaintiff estimates that “at least half, if not more” of jobs were performed by more than one




                                                 12
installer. ECF No. 44-1 at 10. For the remainder, however, an installer would need to lift the items

on his own.

       Consequently, in the minority of jobs where an installation was performed alone, an

installer would need to be able to lift panels weighing twenty to fifty pounds, if not more. In

addition, even on two-person jobs, each installer would need to be able to lift a significant amount

of weight if the item was excessively heavy and one installer could not carry it alone. While

Plaintiff identifies other types of two-person jobs where a fellow installer may be able to carry the

load without assistance (see (3) and (4) above), those facts simply reinforce the conclusion that

heavy lifting is an essential function. Indeed, Plaintiff concedes that SDSM installation is a

“physically demanding job.” ECF No. 37 ¶ 3. Therefore, even taking the facts in the light most

favorable to Plaintiff, the record establishes that the ability to lift items weighing between at least

twenty to fifty pounds is a fundamental job duty, rather than a marginal task, and is therefore an

essential function of the SDSM installer position.

           b. Performance of          Essential    Functions     with    or   without     Reasonable
              Accommodation

       The Court next turns to whether Plaintiff could perform this essential function, without or

without reasonable accommodation. As an initial matter, it is clear from the record that Plaintiff

could not perform the lifting requirements of his job as an SDSM installer without a reasonable

accommodation. Plaintiff’s October 2014 and January 2015 work restrictions precluded him from

lifting more than twenty pounds, which is the minimum requirement for the job. Plaintiff concedes

as much. See ECF No. 46 at 3.

       Therefore, the only question is whether Plaintiff can demonstrate that there is a reasonable

accommodation that would allow him to perform the essential functions of his job. See Hodges v.

Holder, 547 F. App’x 6, 8 (2d Cir. 2013) (summary order) (“[T]he plaintiff bears the burdens of


                                                  13
both production and persuasion as to the existence of some accommodation that would allow [him]

to perform the essential functions of [his] employment.” (internal quotation marks omitted)).

Plaintiff identifies three possible accommodations. First, Defendants could assign another installer

to help him lift materials. Second, Defendants could assign him to perform other duties outside of

his primary department, including sales, performing air seals and blower-door tests, and assisting

others with gutter and insulation installation. Third, Defendants could assign him to install wire

shelving, a job that another employee performed “almost exclusively.” ECF No. 35 ¶ 27. The

Court concludes that none of these suggestions constitutes a reasonable accommodation.

        Plaintiff’s first proposed accommodation is that another installer could help him lift

materials during SDSM installations. He contends that Defendants often “assigned a helper to

assist [him] with lifting materials during the installation process,” and that such assignments were

“consistent with [Defendants’] ordinary practices.” 4 ECF No. 28-13 ¶¶ 21, 22.

        The Court disagrees that this is a reasonable accommodation. As Defendants point out, the

assignment of another employee to perform an essential function of the plaintiff’s job “constitutes

an elimination of [that] essential function . . . and therefore is unreasonable under the law.”

Snowden v. Trs. Of Columbia Univ., No. 12 Civ. 3095, 2014 WL 1274514, at *5 (S.D.N.Y. Mar.

26, 2014), aff’d, 612 F. App’x 7 (2d Cir. 2015); see also Shannon v. New York City Transit Auth.,

332 F.3d 95, 100 (2d Cir. 2003) (“A reasonable accommodation can never involve the elimination

of an essential function of a job.”). Courts have relied on this rule to reject employees’ claims that

employers should be required to provide assistants to lift items. See, e.g., Snowden, 2014 WL


4
  As it is used here, the term “helper” is ambiguous. It could be understood to mean that Defendants
assigned an extra employee to assist Plaintiff with lifting duties specifically as a means to help him perform
his job after his injury. But it does not appear that Plaintiff uses the term in that sense. Rather, “helper”
simply refers to the second SDSM installer who may be assigned to an installation job when another person
is needed. See, e.g., ECF No. 35 ¶¶ 3(d), (e) (stating that Plaintiff worked with and trained “helpers” prior
to his 2013 injury); ECF No. 48 at 3-4.

                                                     14
1274514, at *5 (concluding that mail clerk’s request for “help” in lifting duties was not a

reasonable accommodation); Wilhite v. Wal-Mart Stores East, LP, No. 5:13-CV-56, 2014 WL

4684009, at *4 (W.D. Ky. Sept. 19, 2014) (unloader at department store); Paul v. CSK Auto, Inc.,

No. 14-CV-12484, 2015 WL 4756602, at *5 (E.D. Mich. Aug. 11, 2015) (delivery driver); see

also Gilbert v. Frank, 949 F.2d 637, 644 (2d Cir. 1991).

       Citing Miller v. Illinois Department of Transportation, 643 F.3d 190 (7th Cir. 2011),

Plaintiff responds that the assignment of another installer to help him is reasonable under the

circumstances. In Miller, the plaintiff—a worker on a bridge maintenance crew—filed suit

alleging disability discrimination due to acrophobia (fear of heights). The district court granted

summary judgment in favor of the employer, but the Seventh Circuit reversed. Miller, 643 F.3d

at 192. One of the issues was whether the plaintiff’s requested accommodation, rearranging job

tasks so that he would not be required to work from certain heights, was reasonable. Miller, 643

F.3d at 194, 197. The Seventh Circuit first held that there was a genuine dispute of fact as to

whether working “above 25 feet in an extreme position” was an essential function of the plaintiff’s

job. Id. at 197. The court noted that, while work from heights in extreme positions was an essential

function of the bridge crew as a unit, it was not clear that “every task required of the bridge crew

as a whole was an essential task of each bridge crew member.” Id. at 198. There was evidence

that no one person was assigned permanently to any one task, and that crew members internally

organized themselves according to their skills and limitations. Based on the same evidence, the

court determined that a jury could likewise conclude that the plaintiff’s requested accommodation

was reasonable.

       Miller does not compel a different result in this case. Indeed, the Miller court recognized

that “task reassignments within a job can be unreasonable in situations where the reassigned task



                                                15
is an essential function of the job.” Id. at 199. That doctrine did not apply in Miller because a

reasonable jury could conclude that work from heights was not an essential function of each

individual crew member. Id. at 199-200. But here, unlike in Miller, the requested accommodation

involves the proposed reassignment of an essential function, i.e., lifting. In addition, unlike the

bridge crew in Miller, SDSM installers do not always work as a collective unit that allows for

internal rearrangement and substitution. If an SDSM installer is performing a one-person job, he

needs to be able to load the shower-door panels into the truck and lift them as part of the installation

process. If an installer is performing a two-person job that requires both installers to carry a

particularly heavy item, each installer must be able to do his share of the lifting. Although there

may be circumstances where one SDSM installer could perform all of the lifting while another

installer performs other tasks, Plaintiff’s working environment is not, as a general matter,

analogous to the bridge crew in Miller. Accord Vraniskoska v. Franciscan Communities, Inc., No.

2:11-CV-308, 2013 WL 4647224, at *10 (N.D. Ind. Aug. 29, 2013) (distinguishing Miller on the

ground that the record did not establish that “the essential functions belonged to the ‘team’

collectively rather than to each [worker] individually”).

        Regarding the second proposed accommodation, Plaintiff asserts that, while in his

transitional role, he undertook a variety of tasks in many different departments. He appears to

assert that Defendants could accommodate his disability by assigning him to do these tasks on a

permanent basis, and that such an accommodation would be reasonable because “it was common

practice for [i]nstallers to be assigned to a variety of duties irrespective of their formal job titles.”

ECF No. 28-13 ¶ 23. In essence, Plaintiff argues that a reasonable accommodation would be for

his transitional role to be made into a permanent one.




                                                   16
        The Court is not persuaded. Plaintiff essentially requests that a new position be created for

him. No longer would he be performing the essential functions of his primary assignment, in

addition to secondary assignments in other divisions—instead, he would float between a number

of divisions while undertaking no assignments that exceeded his work restrictions. 5 Plaintiff fails

to provide any evidence that such a permanent position existed and was vacant. It is well-

established that an employer is not “obliged to create a new position to accommodate the

employee.” Parnahay v. United Parcel Serv., Inc., 20 F. App’x 53, 56 (2d Cir. 2001) (summary

order) (employee failed to establish that permanent reassignment to light-duty position was a

reasonable accommodation, where there was no evidence “that [the] position . . . existed and was

available”). At most, Plaintiff can show that, based on the work he was performing in late 2014,

there were sufficient tasks for him to do to justify a full-time position of the sort he requests. That

does not suffice. See Parnahay, 20 F. App’x at 56; see also Wolfinger v. Consol. Edison Co. of

N.Y., Inc., No. 17-CV-1710, 2018 WL 3637964, at *11, (E.D.N.Y. July 31, 2018) (“An employer

is not . . . obligated to create a new light-duty position for a disabled employee or make permanent

previously temporary light-duty positions.”).

        On the same grounds, Plaintiff’s third proposed accommodation—reassignment to the

position of wire-shelving installer, which was held by another employee—is not reasonable.

Plaintiff provides no evidence that there was a vacancy for that position. In fact, he seems to admit

that the position was filled, and an employer is not required to “move another employee from a

previously held position in order to accommodate the disabled employee.” Needle v. Alling &

Cory, Inc., 88 F. Supp. 2d 100, 107 (W.D.N.Y. 2000).



5
  For example, with respect to insulation installation, Plaintiff admits that he could not be the installer for
those jobs. ECF No. 27-4 at 73. Instead, he would “take less of a ticket” and provide assistance to another
installer, who would perform most of the physical labor. See id. at 72.

                                                      17
       In short, the record establishes that Plaintiff could not perform one of the essential functions

of his job as an SDSM installer without reasonable accommodation, and Plaintiff fails to identify

a reasonable accommodation that would allow him to do so. Consequently, Plaintiff cannot make

out a prima facie case of disability discrimination, and judgment as a matter of law in Defendants’

favor is appropriate on all four claims. As a result, Plaintiff is not entitled to partial summary

judgment on the issue of liability.

                                         CONCLUSION

       For the reasons discussed above, Defendants’ motion for summary judgment (ECF No. 27)

is GRANTED. Plaintiff’s motion for partial summary judgment (ECF No. 28) is DENIED.

Defendants’ motions to strike (ECF Nos. 40 & 42) are DENIED AS MOOT. The Clerk of Court

is directed to enter judgment for Defendants and close this case.

       IT IS SO ORDERED.

Dated: November 26, 2018
       Rochester, New York
                                                      ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                 18
